Title: William Short to John Jay, 1 May 1790
From: Short, William
To: Jay, John



Dear Sir
Paris May the 1st. 1790

I still continue to address you my letters under the ancient form because I have had no indication of any other mode of making my  official communications. Until then I shall suppose the department of foreign affairs under your direction, particularly as I learn by a letter recieved yesterday from Mr. Jefferson, dated the 14th. of December, that he had declined, so far as depended on him, accepting that department.
I mentioned to you in my last the discontent which the decision of the assembly respecting religion, had produced among many of its members. They did not publicly sign a protestation agreeably to their original design for the reasons I then mentioned to you, but a declaration was drawn up in a more moderate form and in a more private manner and signed by near three hundred members. It was probably intended that this declaration should only be brought forward on some future and more favorable occasion. An unexpected incident however has caused its being agitated in the assembly after having occasioned for two or three days a tumult there, which seemed to threaten a scission. In the choice of a President at the beginning of this week the ballots, to the surprize of every body, were such as to leave only the Duke D’Aiguillon and M. de Virieu on the lists. The former is of the popular party and remarkable not only for his personal enmity to a part of the Royal family, but the violence with which he has from the beginning given into the torrent of the revolution-besides public clamor accuses him of being instrumental in the riot of the 5th and 6th. of October, the causes of which the Chatelet is now enquiring into with so much activity as to give displeasure to the districts of Paris, many of which have already addressed the assembly for suppressing that tribunal and substituting some other for the trial of crimes of leze nation as they are called.—These considerations induced many of the moderate members of the party of the Duke D’Aiguillon to give their votes to M. de Virieu though of the opposite side of the house. It was suspected he had signed the declaration, and this it was hoped, by his enemies, might be employed as a means of excluding him from the Presidence. Before he was proclaimed therefore, but after it was known that the choice had fallen on him, it was moved and determined that in future every member appointed to any office in the assembly should renew the oath taken the 4th. of February and swear that he had never taken any part in any protestation or declaration against the decrees of the assembly &c.—M. de Virieu (supposing the text of the oath not inconsistent with the declaration he had signed) immediately took it, without mentioning the declaration, and proceeded to the functions of President. Towards the evening some of the members of his own party desired  from him an explanation of this circumstance. This was probably done by his desire. The explanation shewing that he had signed the declaration, brought on a degree of confusion and tumult (some insisting that his oath was in opposition to the signature of the declaration and others supporting the contrary) which induced him to adjourn the house to the next day, and to add the resignation of his post. A new President was chosen the next day, a member of the clergy and at the same time of the popular party. He had not signed the declaration and consequently took the oath without hesitation.
Most of those who signed the declaration are members who desire really a scission. They considered this as a favorable opportunity and determined to make use of it. They desired an explanation of the oath. They added if they were incapable of discharging the functions of the offices of the assembly, they were incapable of being members. It was evident that they wished the popular party to persist in the exaction of the oath and consequently in their exclusion from the assembly. The scission they desired would have been thus effected and seemingly without their concurrence. To prevent this it was moved by a member on the popular side of the house that the formula of the oath should be referred to the committee of constitution and until their report should not be exacted. No report will be made and of course this pretext for separation is removed.
You will have seen by the journals of the assembly accompanying my last that the powers of several of the members were limited as to time and were now expiring. It was feared that such as wished for the dissolution of the assembly, and whose powers expired would withdraw. A decree was therefore passed declaring that the object of the assembly being to establish a constitution, no member should withdraw until that was effected, unless he had a suppleant ready to take his place. The assembly considered themselves authorized to this by the great number of addresses daily sent to them for that purpose. Notwithstanding this decree two of the members of the Noblesse whose powers expired yesterday have written to the President to notify it and to add that they can no longer continue their functions. They desire that their places may be supplied by a new election, as neither the order who deputed them, nor the baillage from which they came, are supposed to exist since the destruction of the noblesse and the new division of the kingdom. The assembly determined to proceed to the order of the day without taking notice of their letter.—These circumstances  however and the impatience of the inhabitants of the Capital to see the constitution completed will probably force the Assembly to be more expeditious than many of the members of the popular party are disposed to be.
They are now discussing the judiciary system. The progress, as you may suppose in so numerous an assembly and composed of such exasperated parties, is slow. They have determined that criminal causes shall be tried by juries, but that they shall not be admitted in those of a civil nature. It is thought that the laws which still continue in force are incompatible with juries in civil cases. It is not doubted however that the succeeding legislature will admit them. The lawyers of the assembly are almost unanimously opposed to juries. Their opposition is so warm, and their influence on the people so great that the timid members voted against juries for the present, from that consideration. The assembly are now discussing the question whether the tribunals shall be permanent, or circuitous. Opinions are much divided on this subject.
The committee of impositions have not made their report concerning the monopoly of tobacco. They are all disposed from principle to render the commerce of this article free. Some of them however are afraid to risk at present an experiment on so important a branch of the revenue. Still they will make some change in the system as it now stands, if not a total one.
The committee of pensions have published an answer to Mr. Necker’s observations forwarded to you in a former letter. This answer is couched in terms which shew that their acrimony has not diminished. I shall do myself the honor of sending it to you with other papers by the first proper conveyance. The ministry remain still as when I last wrote to you.
The differences between France and the Algerines which threatened to become serious, are happily put an end to. A treaty of peace is concluded for one hundred years. The Dey discovered the most favorable dispositions to this country, as it is said, and delivered up the French captives which had been taken on board of different vessels during the misunderstanding that subsisted between the two nations. The conditions of the treaty and of the delivery of the captives are not public. I hope however to be able to make you acquainted with them soon.
I recieved a few days ago a letter from Mr. Carmichael dated April 15. I cannot help transcribing a paragraph which it contains. “There are (to make use of a vulgar expression) irons heating or perhaps heated in the fire, that may singe the house of Bourbon  in the first instance and us latterly if we cannot be induced to take measures not consonant with the desire that we have always manifested of a connexion with and an attachment to France and Spain. If I could believe what I have been lately told, a minister whom I reverence and esteem has declared to the minister from the court of Berlin and to the chargé des affaires of G.B. that he had been ever averse to our independence and that he had done all in his power to prevent it; but I know so much of the insidious politics of these courts as not even to mention the subject to the personage in question.” I have thought it best to make you this communication in his own words as it is possible his correspondence with you may have discovered to what he alludes.
It is frequently said at present that the active preparations for war in Germany will not be attended with hostilities. An idea prevails that the King of Prussia will treat with the two Imperial courts, and that they will sacrifice the weaker parts of the Germanic body to their mutual interests. Should this be the case they will abandon the system of war by which all parties may lose, for a system of territorial division and plunder by which they may all gain. It is expected by those who give credit to this plan that these three great powers will consolidate in their own body all the weaker powers who border on them.—It is possible that such a theory may exist, but a small knowledge of the policy of courts, and of the human heart will readily shew the impracticability of its execution and still more of it duration. Still nothing is more certain than that hostilities are much longer deferred than could have been supposed from the manner in which preparations were made. The last accounts from Berlin mention that the workmen on the magazines were still pressed and that the King’s military equipages had already been put into the field. Notwithstanding all this many of those who do not believe in the mode of pacification mentioned above, still think there will not be an immediate war between Prussia and Austria.
In the low countries the Aristocratic party headed by Van der Noot and Van Eupen has little or no further opposition from the Democratic party which for some time threatened their total overthrow. Van der Meersch their General is now confined in the citadel of Antwerp and is to be tried by a council of war entirely devoted to Van Eupen and the Congress. The Province of Flandres of which he is a native have desired that he may be sent to undergo his trial among them as a means of securing impartiality and justice. The Congress have refused their demand, but at the same time treat  the prisoner with respect. Their complaints against him are various; the principal, that he was conspiring against the sovereignty of the Congress. He had taken his oath to the nation and asserted that the sovereignty resided in it. He will be condemned or acquitted according to circumstances, viz. according to the dispositions which the people, particularly of Flandres, may discover to support or abandon him. The other cheifs of the patriotic party have retired into France. In the mean time the King of Hungary is re-inforcing the garrison of Luxemburgh.—I take the liberty Sir of putting under your cover several letters which have been sent to my care. I beg you to be persuaded of the sentiments of attachment and respect with which I have the honor to be Sir, your most obedient humble servant,

W: Short

